Title: James Runciman to Thomas Jefferson, 10 March 1810
From: Runciman, James
To: Jefferson, Thomas


          
            
              Illusterous Sir
              Cambridge State of Newyorke 
                     march 10th 
                        1810 
            
            I have taken the liberty to write you a freedom For which I am Confident you will Excues me when I State to your Excellency my reasons for writing I was born in Scotland in the Shire of Dumfrise my native place was a village Caled Langholm on the River Eske twenty two mills North of Carlisle in this village or town I pased my younger Days and where I have now a numerous and Respektable aquaintance my father followed the tread of a blaksmith whish tread I learned 
                  what
			 time I could Spare from attending on my busenes I spent on reading books both ancient and modren history
			 I soon became aquainted
			 with the pollitical State of nations I could read with pleasure the Noble strugles of the Greeks and Romans for liberty in ancient times and in our own Days of america and France I admired the Conduke of those Great and Illusterous men that braved every Danger for ther Cuntrys Good and the good of millions unborn the Commencment of the Frinch revolution Caused great
			 agitation in the minds of the people of great Britain that astonishing event whish in its progress has overturned nations and kingdoms and mead the Despots of Europe tremble on ther throns I Deed truly rejoise that the Frinch nation had tore to attoms the chains whish they and ther fathers had wore and at every viktory gained by ther armes I was always a
			 warm frind to that independance whish natures God has planted in every human breast soon after theis great events tooke place in Europe it was not long untill I was Convinced I Could not injoy my sentiments in the land that gave me birth in saifty
			 I formed the resolution of moving to america. Sold my property and Sailed from liverpool landed at Newyorke on the first Day of November in the year of our Loord 1794 Since that time I have Doon mush busenes and I have Sufered some for being a frind to your independence only that independent
			 Spirit that Carryed me a crose the atlantike was Still upermost in my mind and was proofe against every Difficulty that came in my way
			 Soon after I came into america I married and my wife has now 6 children living two Boys and four Girls on of my boys I Named Thomas Jefferson in honour of our precident he is a fine boy and of a pleasant Countinance my intention was to give him good learning
			 only a late misfortune has I am affraid put it out of my pour Cambridge is the moste Federall town of this County of washington manny of its inhabitants wer not frindly to the american revolution nor its precent form of goverment
			 
                  I was in company about one year ago where a disput on S 
                  pollitices tooke place from words it went to blows and I had the misfortune in this scuffle to have my Leg broke this is a great misfortune to me and my family if your Excellincy will please to
			 put it in my pour to give my Son Thomas good learning it would be great Satisfaction to me and my family and I 
                  flatter am in hops that with good learning 
                  he will Do honer to his name and family I have observed I have Doon mush busenes Since I Came into america Soon after I came into Cambridge I opened Store was Soon after forced into Some very teidous law Suits attended with a great Expence I cannot writ the circumstances in this sheet only I have
			 wrote what I call the memores of James Runciman this Booke contains ane account of my Imigration from Scotland to america and setteling in Cambridg a statment of the law Suits in whish I was ingaged and other circumstances of my busenes to this time I am in hops to have it in
			 my pour to pubilish theis memores this Sumer and if your
			 Excellency wishes to have a Coppy and will pleas to write me I will with the greatest of pleasure Send you a Coppy this booke is entertaining Some part of it wrote in the form of a millitary
			 Expidition
            I hope your Excellency will take my requeist Concerning my Son Thomas Jefferson into your Consideration and I will be happy to hear of its meeting your approbation 
		  
            
              I remain your Excellencys Sincer Frind with great respekt and Esteem
              
                  James Runciman
            
          
          
            I am aquainted with the Honerable Mr Thom McClain comnishoner of millitary Stores for this State of Newyorke and who lives in this town of Cambridg
          
        